DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 16 are objected to because of the following informalities: the species “gluconic acid” is recited twice in the Markush group for the chelating agent in claims 1 and 16. One instance of “gluconic acid” in each claim should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is directed to a “use” claim, and is held to be indefinite under 35 U.S.C. 112(b) because the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
Claim 13 is further rejected under 35 U.S.C. 112(b) because the term “the sulfide ion” lacks antecedent basis. The instant Specification, at pg. 9, para. 3, discloses the chelating agent results in the metal sulfide scale being chelated and thereby removed (i.e., “removal of the metal” in claim 13 has sufficient antecedent basis), but the Specification does not make clear that this result further entails generation of a sulfide ion.  
Claims 14-15 are rejected as being dependent upon a rejected base claim. 
Claim 16 recites the term “high pH”, which is a relative term and renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the specification discloses “the pH of the composition ranges from 8 to 10” at pg. 6, para. 7 of the Instant Specification. This disclosure is not sufficient to provide a standard for ascertaining the requisite degree of the term because, for example, one of ordinary skill in the art could not ascertain whether a pH above 10 ( e.g., 10.1 or 10.5) would fall within the scope of a “high pH”. 
Claims 17-18 are rejected as being dependent upon rejected base claim 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frenier et al. (US 6068056 A).
1. Frenier discloses an aqueous composition for use in removing metal sulfide scale from a surface contaminated with such [Abstract; claim 1, “injecting a well treatment fluid composition via a wellbore into a subterranean formation”; col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS” ], said composition comprising: 
- a chelating agent and a counterion component [claim 1, “an acid”; claim 12, “the acid is a non-oxidizing organic acid”; claim 14, “sequestering agents” ] selected from the group consisting of: sodium gluconate; gluconic acid; tetrasodium EDTA; EDTA [col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”]; propylenediaminetetraacetic acid (PDTA); nitrilotriacetic acid (NTA) [col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”; Table 3, “additive 4”]; N-(2- hydroxyethyl)ethylenediaminetriacetic acid (HEDTA) [col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”]; diethylenetriaminepentaacetic acid (DTPA); hydroxyethyliminodiacetic acid (HEIDA); cyclohexylenediaminetetraacetic acid (CDTA); diphenylaminesulfonic acid (DPAS); ethylenediaminedi(o-hydroxyphenylacetic) acid (EDDHA); glucoheptonic acid; gluconic acid; oxalic acid; malonic acid; succinic acid; glutaric acid; adipic acid; pimelic acid; suberic acid; azelaic acid; sebacic acid; phthalic acid; terephthalic acid; aconitic acid; carballylic acid; trimesic acid; isocitric acid; citric acid [col. 4, lines 13-22, “non-oxidizing organic acids such as formic acid, acetic acid, citric”; col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”]; L-glutamic acid-N,N- diacetic acid (GLDA), salts thereof; and mixtures thereof; and
- an aldehyde [claim 1, “an aliphatic aldehyde having 1-10 carbon atoms”, “an aromatic aldehyde having 7-20 carbon atoms”]; and 
- water [claim 1].
7. Frenier discloses the aqueous composition according to claim 1, wherein the metal sulfide scale is selected from the group consisting of: iron sulfide [col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS”], zinc sulfide, lead sulfide, and combinations thereof.
8. Frenier discloses the aqueous composition according to claim 1, wherein the metal sulfide scale is iron sulfide col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS”].
9. The aqueous composition according to claim 1, wherein the aldehyde is selected from the group consisting of: aliphatic aldehyde having 1-10 carbon atoms, and aromatic aldehyde having 7-20 carbon atoms [claim 1, “an aliphatic aldehyde having 1-10 carbon atoms”, “an aromatic aldehyde having 7-20 carbon atoms”].
10. Frenier discloses the aqueous composition according to claim 1, wherein the aldehyde is an aliphatic aldehyde having 1-6 carbon atoms [claim 5, “glyoxylic acid, glyoxal, or a mixture thereof”].
11. Frenier discloses the aqueous composition according to claim 1, wherein the aldehyde is an aliphatic aldehyde having 1-6 carbon atoms selected from the group consisting of: glyoxylic acid and glyoxal [claim 5, “glyoxylic acid, glyoxal, or a mixture thereof”].
12. Frenier discloses the aqueous composition according to claim 1, wherein the aldehyde is an aromatic aldehyde having 7-20 carbon atoms selected from the group consisting of benzaldehyde and cinnamaldehyde [claim 7, “the aromatic aldehyde is cinnamaldehyde”].
13. Frenier discloses the use of glyoxal [claim 1; claim 5, “glyoxal”] in a one-step metal sulfide scale removal process [Abstract; claim 1, “injecting a well treatment fluid composition via a wellbore into a subterranean formation”; col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS” ], where the metal in the metal sulfide scale is chelated by a chelating agent [col. 4, lines 13-22, “non-oxidizing organic acids such as formic acid, acetic acid, citric”; col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”] and the sulfide ion generated by the removal of the metal is sequestered by said glyoxal [claim 1; claim 5, “glyoxal”].
14. Frenier discloses the use according to claim 13, wherein the metal sulfide scale is selected from the group consisting of: iron sulfide [col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS”], zinc sulfide, lead sulfide, and combinations thereof.
15. Frenier discloses the use according to claim 13, wherein the metal sulfide scale is iron sulfide [col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS”].
16. Frenier discloses a method of removing metal sulfide scale present on the surface of a metal [Abstract; claim 1, “injecting a well treatment fluid composition via a wellbore into a subterranean formation”; col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS”], said method comprising: 
- providing a high pH liquid composition [col. 5, lines 50-55, Here the disclosure of low acid amounts (e.g., 3%) and higher glyoxal amounts (e.g., 10%) is expected to result in at least a basic pH which meets the relative term “high pH”] comprising: 
a chelating agent and a counterion component [claim 1, “an acid”; claim 12, “the acid is a non-oxidizing organic acid”; claim 14, “sequestering agents” ] selected from the group consisting of: sodium gluconate; gluconic acid; tetrasodium EDTA; EDTA [col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”]; propylenediaminetetraacetic acid (PDTA); nitrilotriacetic acid (NTA) [col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”; Table 3, “additive 4”]; N-(2- hydroxyethyl)ethylenediaminetriacetic acid (HEDTA) [col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”]; diethylenetriaminepentaacetic acid (DTPA); hydroxyethyliminodiacetic acid (HEIDA); cyclohexylenediaminetetraacetic acid (CDTA); diphenylaminesulfonic acid (DPAS); ethylenediaminedi(o-hydroxyphenylacetic) acid (EDDHA); glucoheptonic acid; gluconic acid; oxalic acid; malonic acid; succinic acid; glutaric acid; adipic acid; pimelic acid; suberic acid; azelaic acid; sebacic acid; phthalic acid; terephthalic acid; aconitic acid; carballylic acid; trimesic acid; isocitric acid; citric acid [col. 4, lines 13-22, “non-oxidizing organic acids such as formic acid, acetic acid, citric”; col. 5, lines 16-17, “sequestering agents (such as NTA, EDTA, HEDTA, or citric acid”]; L-glutamic acid-N,N- diacetic acid (GLDA), salts thereof; and mixtures thereof; and
an aldehyde [claim 1, “an aliphatic aldehyde having 1-10 carbon atoms”, “an aromatic aldehyde having 7-20 carbon atoms”]; 
- exposing a surface contaminated with said metal sulfide scale to the liquid composition [Abstract; claim 1, “injecting a well treatment fluid composition via a wellbore into a subterranean formation”; col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS”]; 
- allowing sufficient time of exposure to remove said metal sulfide scale from the contaminated surface and sequestration of the sulfur ions generated by the removal of the metal ions from the scale [Abstract; claim 1, “injecting a well treatment fluid composition via a wellbore into a subterranean formation”; col. 7, line 62 - col .8, line 6, “removal of damage in wellbore”, “scale”, “FeS”; col. 7 , lines 1-15, “after the composition has been injected into the formation, optionally the well can be shut in for a period of time to allow more complete reaction between the acid and the formation material”].
17. Frenier discloses the method according to claim 16, wherein the aldehyde is selected from the group consisting of glyoxal [claim 5], glyoxylic acid [claim 5], benzaldehyde, cinnamaldehyde [claim 7], and combinations thereof [claim 1; claim 5].
18. Frenier discloses the method according to claim 16, further comprising a step of disposal of the chelating agents and/or of the aldehyde having sequestered the sulfur ions [col. 7, lines 11-15].

Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Woo et al. (US 20140090663 A1).
1. Woo discloses an aqueous composition for use in removing metal sulfide scale from a surface contaminated with such [Abstract, claim 1, “hard surface cleaning composition”; Intended Use, See MPEP 2111.02, II., and discussion below], said composition comprising: 
- a chelating agent and a counterion component [C. Chelating Agent, para. 0033, “chelating agents…in amounts ranging from 0% to 10% by weight”] [claim 1, “an acidic component”] selected from the group consisting of: sodium gluconate; gluconic acid; tetrasodium EDTA; EDTA; propylenediaminetetraacetic acid (PDTA); nitrilotriacetic acid (NTA); N-(2- hydroxyethyl)ethylenediaminetriacetic acid (HEDTA); diethylenetriaminepentaacetic acid (DTPA) [C. Chelating Agent, para. 0038, “suitable amino carboxylates…diethylene triamine pentaacetate (DTPA)”]; hydroxyethyliminodiacetic acid (HEIDA); cyclohexylenediaminetetraacetic acid (CDTA); diphenylaminesulfonic acid (DPAS); ethylenediaminedi(o-hydroxyphenylacetic) acid (EDDHA); glucoheptonic acid; gluconic acid; oxalic acid [A. Acidic Component, para. 0029, “0.1 to 1%...by weight oxalic acid”]; malonic acid [C. Chelating Agent, para. 0039, “carboxylate chelating agents…malonic acid”]; succinic acid; glutaric acid; adipic acid; pimelic acid; suberic acid; azelaic acid; sebacic acid; phthalic acid; terephthalic acid; aconitic acid; carballylic acid; trimesic acid; isocitric acid; citric acid [claim 1, “an acidic component”, claim 16, “acidic component is from about 0.1 to about 12% by weight of the total composition, of citric acid]; L-glutamic acid-N,N- diacetic acid (GLDA); salts thereof; and mixtures thereof; and
- an aldehyde [Volatile Aldehydes, para. 0095-0102; claim 1, “a malodor control component comprising an effective amount of two or more volatile aldehydes”; claim 2]; and 
- water [claim 1, “aqueous carrier”; para. 0013].
The preamble, “An aqueous composition for use in removing metal sulfide scale from a surface contaminated with such”, is interpreted as a mere statement of use of the claimed composition, and is therefore of no significance to claim construction, because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed composition. See MPEP 2111.02, II. 
9. Woo discloses the aqueous composition according to claim 1, wherein the aldehyde is selected from the group consisting of: aliphatic aldehyde having 1-10 carbon atoms, and aromatic aldehyde having 7-20 carbon atoms [Volatile Aldehydes, para. 0095-0102; claim 1, “a malodor control component comprising an effective amount of two or more volatile aldehydes”; claim 2].
12. Woo discloses the aqueous composition according to claim 1, wherein the aldehyde is an aromatic aldehyde having 7-20 carbon atoms selected from the group consisting of benzaldehyde and cinnamaldehyde [Volatile Aldehydes, para. 0095-0102; claim 1, “a malodor control component comprising an effective amount of two or more volatile aldehydes”; claim 2].

Claims 1, 3, and 7-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frenier (US 4220550 A, herein Frenier ‘550).
1. Frenier ‘550 discloses an aqueous composition for use in removing metal sulfide scale from a surface contaminated with such [Abstract; claim 1, “A method of chemically cleaning acid-soluble, sulfide-containing scale from a metal surface comprising contacting said scale with an aqueous acid cleaning composition comprising an aqueous non-oxidizing acid having at least one aldehyde dissolved or dispersed therein”] said composition comprising: 
- a chelating agent and a counterion component [claim 1, “non-oxidizing acid] selected from the group consisting of: sodium gluconate; gluconic acid; tetrasodium EDTA; EDTA; propylenediaminetetraacetic acid (PDTA); nitrilotriacetic acid (NTA); N-(2- hydroxyethyl)ethylenediaminetriacetic acid (HEDTA); diethylenetriaminepentaacetic acid (DTPA); hydroxyethyliminodiacetic acid (HEIDA); cyclohexylenediaminetetraacetic acid (CDTA); diphenylaminesulfonic acid (DPAS); ethylenediaminedi(o-hydroxyphenylacetic) acid (EDDHA); glucoheptonic acid; gluconic acid; oxalic acid; malonic acid; succinic acid; glutaric acid; adipic acid; pimelic acid; suberic acid; azelaic acid; sebacic acid; phthalic acid; terephthalic acid; aconitic acid; carballylic acid; trimesic acid; isocitric acid; citric acid [claim 2, “said acid is…citric acid”] ; L-glutamic acid-N,N- diacetic acid (GLDA); salts thereof; and mixtures thereof; and
- an aldehyde [claim 1, “having at least one aldehyde dissolved or dispersed therein”]; and 
- water [claim 1, “aqueous”].
3. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the chelating agent is present in the composition in an amount ranging from 20 to 70 wt% of the weight of the composition [col. 2, lines 54-56, “acid strengths of from about 5 percent up to about 40 percent”; Example 1 shows an acid concentration of about 26% HCl, which is within the claimed range, and claim 2 recites citric acid may be used instead of HCl].
7. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the metal sulfide scale is selected from the group consisting of: iron sulfide [col. 3, Example 1, “iron sulfide”], zinc sulfide, lead sulfide, and combinations thereof.
8. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the metal sulfide scale is iron sulfide [col. 3, Example 1, “iron sulfide”].
9. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the aldehyde is selected from the group consisting of: aliphatic aldehyde having 1-10 carbon atoms [claim 4, “glyoxal”], and aromatic aldehyde having 7-20 carbon atoms [col. 4, lines 30-35, “benzaldehyde, salicyladehyde”]. 
10. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the aldehyde is an aliphatic aldehyde having 1-6 carbon atoms [claim 4, “glyoxal”]. 
11. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the aldehyde is an aliphatic aldehyde having 1-6 carbon atoms selected from the group consisting of: glyoxylic acid and glyoxal [claim 4, “glyoxal”].
12. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the aldehyde is an aromatic aldehyde having 7-20 carbon atoms selected from the group consisting of benzaldehyde [col. 4, lines 30-35, “benzaldehyde”] and cinnamaldehyde.
13. Frenier ‘550 discloses a use of glyoxal in a one-step metal sulfide scale removal process [claim 1; claim 4, “glyoxal”], where the metal in the metal sulfide scale is chelated by a chelating agent [claim 1, “acid”; claim 2, “citric acid”] and the sulfide ion generated by the removal of the metal is sequestered by said glyoxal [claim 4, “glyoxal”].
14.  Frenier ‘550 discloses the use according to claim 13, wherein the metal sulfide scale is selected from the group consisting of: iron sulfide [col. 3, Example 1, “iron sulfide”], zinc sulfide, lead sulfide, and combinations thereof.
15. Frenier ‘550 discloses the use according to claim 13, wherein the metal sulfide scale is iron sulfide [col. 3, Example 1, “iron sulfide”].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Frenier (US 4220550 A, herein Frenier ‘550), as applied to claims 1, 3, and 7-15 above. 
2. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the aldehyde is present in the composition in an amount ranging from 20 to 70 wt% of the weight of the composition [col. 3, line 9-20, “use excess formaldehye”, “up to one equivalent weight of aldehyde or more equivalent weight of acid”; col. 2, lines 54-56, “acid strengths of from about 5 percent up to about 40 percent”].
Frenier fails to provide an explicit example within the claimed range, however, the reference gives a broad range of “up to one equivalent weight of aldehyde or more equivalent weight of acid”, where the acid weight range is given as “acid strengths of from about 5 percent up to about 40 percent”. Frenier further discloses the aldehyde may be present in amounts up to four molar excess relative to the acid amount, although it results in little advantage [col. 4, lines 19-24]. 
This broad range of up to or more than 40 weight percent of aldehyde sufficiently overlaps the claimed range of 20 to 70 wt% of the weight of the composition to render the claimed range obvious. See MPEP 2144.05, I.
4. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the aldehyde is present in the composition in an amount ranging from 40 to 60 wt% of the weight of the composition [col. 3, line 9-20, “use excess formaldehye”, “up to one equivalent weight of aldehyde or more equivalent weight of acid”; col. 2, lines 54-56, “acid strengths of from about 5 percent up to about 40 percent”].
Frenier fails to provide an explicit example within the claimed range, however, the reference gives a broad range of “up to one equivalent weight of aldehyde or more equivalent weight of acid”, where the acid weight range is given as “acid strengths of from about 5 percent up to about 40 percent”. Frenier further discloses the aldehyde may be present in amounts up to four molar excess relative to the acid amount, although it results in little advantage [col. 4, lines 19-24]. 
This broad range of up to or more than 40 weight percent of aldehyde sufficiently overlaps the claimed range of 40 to 60 wt% of the weight of the composition to render the claimed range obvious. See MPEP 2144.05, I.
5. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the chelating agent is present in the composition in an amount ranging from 40 to 60 wt% of the weight of the composition [col. 2, lines 54-56, “acid strengths of from about 5 percent up to about 40 percent”].
Frenier fails to provide an explicit example within the claimed range, however, the reference gives a broad range of “up to one equivalent weight of aldehyde or more equivalent weight of acid”, where the acid weight range is given as “acid strengths of from about 5 percent up to about 40 percent”. Frenier further discloses the aldehyde may be present in amounts up to four molar excess relative to the acid amount, although it results in little advantage [col. 4, lines 19-24]. 
This broad range of up to or more than 40 weight percent of aldehyde sufficiently overlaps the claimed range of 20 to 70 wt% of the weight of the composition to render the claimed range obvious. See MPEP 2144.05, I.
6. Frenier ‘550 discloses the aqueous composition according to claim 1, wherein the chelating agent and the aldehyde are present in the composition in an amount of approximately 50 wt% of the weight of the composition [col. 3, line 9-20, “use excess formaldehye”, “up to one equivalent weight of aldehyde or more equivalent weight of acid”; col. 2, lines 54-56, “acid strengths of from about 5 percent up to about 40 percent”].
Frenier fails to provide an explicit example within the claimed range, however, the reference gives a broad range of “up to one equivalent weight of aldehyde or more equivalent weight of acid”, where the acid weight range is given as “acid strengths of from about 5 percent up to about 40 percent”. Frenier further discloses the aldehyde may be present in amounts up to four molar excess relative to the acid amount, although it results in little advantage [col. 4, lines 19-24]. 
This broad range of 40 weight percent of each aldehyde and acid components sufficiently overlaps the claimed range of the chelating agent and the aldehyde are present in the composition in an amount of approximately 50 wt% of the weight of the composition to render the claimed range obvious. See MPEP 2144.05, I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show compositions comprising aldehyde and/or a chelating agent for treatment of scale or subterranean formations [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713